DETAILED ACTION

This Office Action is in response to Applicant's application filed on June 7, 2021. Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Moon et al. (US 2004/0078105 A1) (hereinafter Moon) in view of Lam et al. (US 2017/0315789 A1) (hereinafter Lam) in view of Kiefer et al. (US 2010/0299327 A1) (hereinafter Kiefer).

Claims 1, 11 and 16:
Moon, as shown, discloses the following limitations of claims 1, 11 and 16:
A portable computing device (and corresponding method and non-transitory computer readable media) comprising: a memory storing instructions; and one or more processors coupled to the memory (see para [0012], showing equivalent computer functionality); 
wherein the one or more processors, when executing the instructions, perform steps comprising: accessing a workflow document (see para [0012], “The step of defining procedural components of a process flow model may comprise the steps of specifying nodes for identifying automated applications, services, function process steps and manual process steps of the workflow process, specifying node groups for containing multiple active nodes, specifying decision nodes for evaluating data and making flow control routing decisions in the workflow process, specifying data transformations for altering data sets, and specifying flow control nodes for splitting one process path into multiple process subpaths and joining multiple process subpaths into a single process path in the workflow process. The manual process steps may comprise interactive nodes...The method may further comprise the step of defining control links as child component elements, comprising the steps of designating unique identification and name attributes of a control link component, designating control link attributes, including link type for defining the type of component that is pointed to by the source, required for designating process flow joins, and optional integer value for defining the control link, designating a source identification for defining a component where a process flow is coming from, designating a target identification for defining a component where a process flow is going to, and designating a reference identification for an optional object reference for the control link. The method may further comprise the step of specifying decision nodes as child component elements, comprising the steps of designating unique identification and name attributes of a decision node component, designating decision node attributes, including decision node control type for indicating support for single or multiple control paths, condition evaluation functions for directing control path upon successful evaluation of the condition, data identification for indicating a source of a specific data set, and an optional salience value for determining a priority of processing of the condition, designating an onok when a return code is 0, an onerror function when an error is produced, an ondata function when evaluating a data item with a specific value, an onexists function for checking to see if data exists for a given name, and an oncompare function for comparing two values that may be strings or numbers, and designating a rule function for specific rule evaluation and a default function for defining default routing. The method may further comprise the step of specifying data transformations as child component elements, comprising the steps of designating unique identification and name attributes of a data transformation component, and type for defining a type of data transformation, and designating data transformation elements, including sources for identifying data set sources for the data transformation, data set targets for identifying target data sets for the data transformation, and mappings for mapping a specific value from a source data set to an element in a target data set.” and see para [0008], [0010], where the model can be considering a working document comprising data); 
identifying, from the workflow document, a first sub-process to be performed (see para [0008], "nodes represent the tasks to be performed" and see para [0012], "identifying automated applications, services, function process steps and manual process steps of the workflow process" and see para [0012], where subpaths can be considered a subprocess); 
retrieving, from the workflow document, a first action associated with the first sub-process (see para [0034]-[0035], showing user-oriented activities such as task list is tracked and processed to store workflow data that is used to call other applications by the workflow manager and see para [0076]); 
identifying an application programming interface (API) function for performing the first action, wherein the API function is identified in the first action (see para [0036], "The workflow management applications 350, 370 create and manage these tasks per process model definitions. This application also enables users to interface with workflow artifacts. This application may comprise a browser user interface, using a back-end server for connection and task support."); 
retrieving, from the workflow document, one or more first mappings between the first action and data in a local working document stored in the memory, wherein the local working document is a JavaScript Object Notation (JSON) document (see para [0037]-[0039], "The workflow manager 410 controls a workflow process by invoking application nodes 432. The nodes 432, along with input data 430 and output data 434, are defined in the process model 420. The process model 420 comprises nodes, decisions, control links, data sets and data links, as depicted in FIG. 1. Decisions from the process model 420 are applied to rules 414 that are used by the workflow manager process controller 412. A typical node processing includes:  preparing input data for a node;  executing the node; handling output from a node; making decisions on what to do next and proceed to the next node; and repeating the steps above." and see para [0054] where inputs that link into a decision with control data is equivalent to executing input data by queries and see para [0077], " An example of a data link is the result of a similarity search engine query represented as an output from an SSE Node, serving as input to another node."); 
preparing one or more parameters for the API function based on the extracted input data (see para [0075], "Multiple data links 630 are used to identify the use of multiple data sets 610-622, with each data link 630 pointing to one data set. For component inputs, data sets 610-622 define pre-requisite database data that is needed or input parameter data for a node. Although input parameters are typically defined as part of a node's definition, values can be obtained from data sets 610-622. Data links 630 also define the output data available from a component, either as database data or message-oriented data, such as XML result text. Using data sets 610-622 linked with data links 630, the entire data I/O for a component may be specified. This data is available for other components and for workflow process flow rule evaluations." and see para [0133]-[0134]); 
retrieving, from the workflow document, one or more second mappings between the first action and the data in the local working document (see para [0143], "Data transformations use XML element and attribute mappings to map a specific value from a source data set to an element or attribute in a target data set. The MAPPINGS section defines the specific mappings. Elements may consist of any valid XML element, including containing attributes and sub-elements. When such a compound element is copied from a data set, its entire structure is copied to the target data set. Each MAP entry defines a specific source and target. The source is the source of the data, either as a specific XML path in the Data Set or as a predefined internal function. The target is the XML path that is to receive the value. If the source path has no data, nothing is copied in the target; any existing data in the target remains unchanged. If the source path has data, any existing data in the target is overwritten." where copying shows retrieving); and 
Moon, however, does not specifically disclose passing the one or more parameters to the API function.  In analogous art, Lam discloses the following limitations:
executing, using a query module included in the memory, one or more first SQL queries on the local working document, wherein the one or more first SQL queries are specified in the one or more first mappings (see para [0051], "showing integration of workflow with applications that include SQL databases"); 
extracting, from results of the one or more first SQL queries, input data for the first action (see para [0044]-[0045, where pulling is the equivalent of extracting that is used in applications); 
passing the one or more parameters to the API function (see para [0068], "workflow definition information 316 may be generated to contain information in the format of a JSON (JavaScript object notation) file or in another form. Interface definition information 318 includes information that defines the interfaces/parameters (e.g., inputs and outputs) of the workflow steps of the workflow. For example, interface definition information 318 may be generated to contain information in the format of a Swagger (a specification for REST (representational state transfer) web services) file or in another form. For instance, each workflow step may be represented in workflow library 118 as API (application programming interface) metadata in Swagger format, defining what are the necessary inputs and outputs (parameters) of the workflow step, such that a service may be accessed according to the API definition."); 
executing the API function to perform one or more tasks using one or more input/output devices, wherein result data is determined based on the one or more tasks; receiving the result data from the API function (see para [0094], "FIG. 11, workflow designer 106 may include step configuration UI generator 310, a list retriever 1104, an input parameter selector 1108, and a control populator 1110. Step configuration UI generator 310 includes a metadata analyzer 1102. List retriever 1104 includes an API caller 1112. Workflow designer 106 of FIG. 11 is described as follows. " and see Fig 11 and see para [0111], " the API call is performed. In an embodiment, API caller 1112 of list retriever 1104 is configured to perform an API call on behalf of list retriever 1104, in a manner as would be known to persons skilled in the relevant art(s). The API call is made to the address determined in step 1602, which may be local to a computing device executing workflow designer 106, or may be a remote computing device (e.g., a server, etc.), which may be communicated with over a network (e.g., the Internet).")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Moon with Lam because explicitly including passing the parameters to the API function and executing it enables business applications and consumer applications to perform functionality and operations that are more focused on the needs of the user (see Lam, para [0002]-[0003]).                
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for developing workflows as taught by Lam in the system for workflow process management of Moon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Moon and Lam do not specifically disclose writing, using the query module using one or more second SQL queries on the local working document, the result data into the local working document, wherein the one or more second SQL queries are specified in the one or more second mappings. In analogous art, Kiefer discloses the following limitations:
writing, using the query module using one or more second SQL queries on the local working document, the result data into the local working document, wherein the one or more second SQL queries are specified in the one or more second mappings (see para [0039]-[0040], "The mapping table provides benefits beyond the query translation. First, the mapping table serves as a metadata repository for all XML and relational data in the database. While relational columns are documented in the system tables of the database, XML columns are often a black box for the end user. The mapping table contains information about all XML attributes and elements that carry business data and are candidates for being queried. Even if an XML Schema exists, the XML Schema may consist of many schema documents and the XML Schema notation may be too complex to serve as metadata for users who need to write queries and updates. Second, the mapping helps users and applications deal with schema evolution. If XML data for a new (version of a) XML Schema is added to the database, the mapping table can be updated or regenerated. SQL query and update statements can typically remain unchanged. Instead, the translation algorithm uses the updated mapping table to generate new SQL/XML statements that take the new schema information into account. The mapping table may be the single point of maintenance for schema evolution and relieves the user from manually modifying all existing queries across all applications that use the database. While the following generation of the mapping tables and query and update translations are described using SQL/XML support in DB2 with the query translation running either as a Java library in an application or as a Java stored procedure in DB2 and the stored procedure accepting an SQL statement as parameter, generating and executing an SQL/XML statement, and returning the desired result set, the illustrative embodiments are not limited to such. That is, the illustrative embodiments recognize other implementations to generate mapping tables and query translations without departing from the spirit and scope of the invention.").
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Moon and Lam with Kiefer because writing SQL queries based on second mappings enables more effective integration with multiple applications where different data is exchanged (see Kiefer, para [0002]-[0011]).                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for generating Structured Query Language/Extensible Markup Language (SQL/XML) statements as taught by Kiefer in the Moon and Lam combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 12 and 17:
Further, Moon discloses the following limitations:
wherein the first action is performed in sequence with other actions based on a respective sequence number associated with the first action (see para [0012], "a workflow process by arranging complex tasks into predefined sequences according to the workflow process” and see para [0008], "The workflow is laid out as a sequence of branching (and sometimes looping) tasks connected by decision points. Decision points route the flow of work according to predefined business rules.")

Claims 3-5, 13 and 18
Moon does not specifically disclose a wearable device.  In analogous art, Lam discloses the following limitations:
wherein: the portable computing device is a wearable device (see para [0049], "Computing device 102 may be any type of stationary or mobile computing device, including a mobile computer or mobile computing device (e.g., a Microsoft.RTM. Surface.RTM. device, a laptop computer, a notebook computer, a tablet computer such as an Apple iPad.TM., a netbook, etc.), a wearable computing device (e.g., a head-mounted device including smart glasses such as Google.RTM. Glass.TM., etc.), or a stationary computing device such as a desktop computer or PC (personal computer). Server 134 may include one or more server devices and/or other computing devices."); and
the one or more input/output devices obtain data from an environment of the portable computing device (see para [0049], where use of smart glasses shows obtaining data from environment would be obvious to one of ordinary skill in the art)
wherein the wearable device is waist- mounted, back mounted, wrist mounted, or arm mounted  (see para [0049], where waist, back and wrist mounted would be obvious variant to one of ordinary skill in the art when smart glasses and mobile devices are disclosed)
wherein the one or more input/output devices comprise at least one of a heads up display, an imaging device, a microphone, or a speaker (see para [0179], "Display screen 3044 may display information, as well as being a user interface for receiving user commands and/or other information (e.g., by touch, finger gestures, virtual keyboard, etc.). In addition to display screen 3044, computing device 3000 may include other peripheral output devices (not shown) such as speakers and printers.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for developing workflows as taught by Lam in the system for workflow process management of Moon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 6:
	Further, Moon discloses the following limitations:
wherein the data is organized as name-value pairs in the local working document (see para [0073], "For internal data set usage, workflow applications access the various data values in a consistent manner. This is particularly important for rules, because data must be accessible in a named as an object-attribute pair. Workflow applications access specific data values from a data set by the value's name. Values are returned according to their element type definition. If no element type is defined, "string" is used as the default type. Hierarchical data often exists in XML, such that an element is nested within another element. FIG. 7G shows an example where CITY resides within ADDRESS. In such cases, the name for an element must be provided as a complete X-Path. For example, to get the CITY value, "MyData/ADDRESS/CITY" would be used as the name of the value.")

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Moon, Lam and Kiefer, as applied above, and further in view of Rogers et al. (US 2019/0287307 A1) (hereinafter Rogers)

Claim 10:
Moon, Lam and Kiefer do not specifically disclose detecting an identifying code in an image captured using the imaging device.  In analogous art, Rogers discloses the following limitations:
a heads up display; and an imaging device (Fig 11 showing HUD display used with an imagine device); 
wherein the one or more tasks comprise: detecting an identifying code in an image captured using the imaging device (see para [0156], "Toolchain server 1510 preferably packages any code associated with the uploaded app into a format that will not be rejected by the system. For example, toolchain server 1510 may conceal the code from the system platform and then reveal the code for use within the virtual environment. The code may provide instructions on how the app works within the virtual environment, how users 1540 interact with the app, associated websites, videos, images, or other data, AR information, or other programming." and see para [0154]); 
determining whether the identifying code matches a code extracted from the results of the one or more first SQL queries (see para [0154], ". The toolchain server 1510 preferably stores a copy of the original file in an original asset database 1515, converts the file for use in the virtual environment and saves the new file in a processed asset database 1520, and packages any associated application code for use of the application in the virtual environment in SQL server 1525. The copy of the original file stored in original asset database 1515 may be used to update the application in the future."); and 
in response to the determining, displaying, on the heads up display, a matching or non-matching indicator so that the indicator appears to be superimposed in proximity to the identifying code as viewed through the heads up display (see para [0145], "the HUD is an interactive and translucent display layer superimposed on top of a user's current view of the virtual environment. The HUD provides a location to place HUD tools that deliver access to a variety of information and control options for the user. Preferably, a user can decide which HUD tools are displayed and can customize their HUD display as desired. In certain embodiments, at least one tool displayed on the HUD is fixed or set in position by the system. Furthermore, certain areas on the HUD may be reserved for displaying tools." and Fig 6 and see para [0219], "he system assigns each data source a unique tracking identifier so that the system can correctly position and move a representation of each data source in each environment relative to each other data source such that each data source can interact and see each other data source in real time. The location data maybe VR coordinate data for users within the virtual environment, GPS or other geo-locational data for users in the real-world, or another location system data. The unique tracking identifier may also include information related to other data associated with the user. For example, the information may be the location of that the other data is stored, AVR/AR data related to the user, links, identifiers, or other user information. The system is preferably capable of generating multiple environments for multiple users such that soldiers training at a real-world training ground, remote helicopter pilots flying simulators owned and operated by a helicopter manufacturer, real-world airplanes flying over the training ground, and senior military personnel accessing the system from a remote facility can all interact, see each other, and communicate in real time on their own, unique platforms.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Moon, Lam and Kiefer with Rogers because detecting such code in captured images can assist in enhancing the environment to present more useful data to users (see Rogers, para [0010]-[0012]).                  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the methods of rendering a three-dimensional virtual environment as taught by Rogers in the Moon, Lam and Kiefer combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter

Claims 7-9, 14-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 102254029 A
US 9275099 B1
US 20090144696 A1
US 20090125540 A1
Perez et al. "Recent advances in wearable sensing technologies"


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624